SILBERMAN, Judge.
Gary R. Rambo appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without prejudice to any right Rambo might have to file a motion to withdraw his plea pursuant to rule 3.850 and Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc), or any right Rambo might have to file a petition for writ of mandamus seeking review of the Department of Correction’s denial of gain time in the circuit court in the county where he is incarcerated pursuant to Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994).
Affirmed.
THREADGILL, A.C.J., and GREEN, J., Concur.